IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,904-01




EX PARTE EDISON DEJESUS SALAZAR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1037089-A IN THE 338TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to forty-five years’ imprisonment.  The
Fourteenth Court of Appeals affirmed his conviction.  Salazar v. State, No. 14-07-00144-CR (Tex.
App. – Houston [14th Dist.] August 28, 2008, no pet.).
            Applicant filed this application, raising two grounds for review in the district court on
September 16, 2010.  On October 25, 2010, the trial court made findings of fact and conclusions of
law that were based on the application for writ of habeas corpus, the State’s answer, and official
court records.  The trial court recommended that relief be denied.
            The trial court’s findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant.  Nonetheless, this Court has undertaken an independent
review of all the evidence in the record.  Therefore, based on the trial court’s findings of fact and
conclusions of law as well as this Court’s independent review of the entire record, we deny relief.
 

Filed: November 17, 2010
Do not publish